DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

              PROSPECT STREET ADMINISTRATORS, INC.,
                            Appellant,

                                    v.

 PAMELA JEANNE WALDORF-JANSON, as Personal Representative of
  the ESTATE OF HELYN QUINN WALDORF a/k/a Helyn Q. Waldorf,
                          Appellee.

                              No. 4D20-2340

                          [October 14, 2021]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; Charles E. Burton, Judge; L.T. Case No. 50-2018-CP-
000445-XXXX-SB.

  R. Lee McElroy IV, Victor Gabuardi and Edward Downey of Downey |
McElroy, P.A., Palm Beach Gardens, for appellant.

   John B.T. Murray, Jr., and John W. Terwilleger of Gunster, Yoakley &
Stewart, P.A., West Palm Beach, for appellee.

PER CURIAM.

  Affirmed.

GROSS, MAY and DAMOORGIAN, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.